Citation Nr: 0705459	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  05-16 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
condition, claimed as secondary to a service connected 
cervical spine disability.  

2.  Entitlement to service connection for a low back 
condition, claimed as secondary to a service connected 
cervical spine disability.  

3.  Entitlement to service connection for a right hip 
condition, claimed as secondary to a service connected 
cervical spine disability.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1951 to 
October 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, which, in pertinent part, denied 
service connection for a right shoulder condition, 
degenerative disc disease with degenerative 
spondylolisthesis, L4-5, and a right hip condition.  


FINDINGS OF FACT

1.  A right shoulder condition is at least as likely as not 
the result of the service connected cervical spine 
disability.  

2.  A low back condition has not been shown by competent 
medical evidence to be etiologically related to service, or 
to have been proximately caused or aggravated by the 
veteran's service connected cervical spine disability, nor 
were degenerative disc disease or degenerative 
spondylolisthesis demonstrated within one year of separation 
from service.  

3.  There is no medical evidence of a current right hip 
disability.  


CONCLUSIONS OF LAW

1.  A right shoulder disability is the proximate result of 
the service connected cervical spine disability.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2006); 71 
Fed. Reg. 52, 744-7 (to be codified at 38 C.F.R. § 3.310(a)).  

2.  A low back condition was not incurred in or aggravated by 
service, and was not the result of or aggravated by the 
service connected cervical spine disability.  38 U.S.C.A. 
§ 111038 C.F.R. § 3.310(a); 71 Fed. Reg. 52, 744-7.  

3.  A right hip disability was not incurred in or aggravated 
by service, and was not the result of or aggravated by the 
service connected cervical spine disability.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.310(a), 71 Fed. Reg. 52, 744-7.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this case in regard to the claim of entitlement to service 
connection for a right shoulder condition, further notice or 
assistance is unnecessary to aid the veteran in 
substantiating his claim.  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2006).

A May 2004 VCAA letter advised the veteran of the information 
and evidence required to establish service connection for 
lower spinal nerve problems, and the right hip, both on 
direct and secondary bases.  This VCAA letter satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain service records and 
medical records but that he was nevertheless responsible for 
providing enough information about the records and any 
necessary releases to enable VA to request them from the 
person or agency that had them.  

With respect to the fourth element, the VCAA letter stated, 
"If you have any evidence in your possession that pertains 
to your claim, please send it to us."  The veteran was thus 
adequately advised of the fourth element of the duty to 
notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  VCAA notice was 
timely provided prior to the December 2004 rating decision.  

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that upon receipt of an application for 
service-connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  Additionally, this notice must inform a claimant 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.  
        
While the May 2004 VCAA letter provided notice of the 
information and evidence needed to substantiate the service 
connection claims, it did not provide notice of the type of 
evidence necessary to establish disability ratings or 
effective dates.  Nevertheless, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  As the Board concludes below that the 
preponderance of the evidence is against the claims of 
entitlement to service connection for low back and right hip 
conditions, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
VA and private treatment records have been associated with 
the claims file.  A March 2002 response from the National 
Personnel Records Center (NPRC) indicated that the veteran's 
service medical records were fire-related, however, a Surgeon 
General's office record has been associated with the claims 
file.  In addition, the veteran has been afforded a VA 
examination to obtain opinions regarding his right shoulder, 
low back, and right hip claims.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Right Shoulder

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2006).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The determination as to whether 
these requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection is available for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  When 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

The Allen Court held that the term "disability" as used in 
38 U.S.C.A. § 1110 should refer to "any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition."  Allen at 448.  

The provisions of 38 C.F.R. § 3.310(a) were recently amended 
to conform to the Allen decision.  71 Fed. Reg. 52, 744-7.  
The amendments have no bearing on this case, because there is 
no claim or evidence that a service-connected disability 
aggravated the claimed conditions.  Instead, the veteran 
contends that the service connected cervical spine disability 
caused the claimed right shoulder, low back and right hip 
disabilities.

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.  

The first element of a successful service connection claim is 
met in this case, as the October 2004 VA examination included 
a diagnosis of cervical neck pain radiating into the right 
trapezius muscle with limited range of motion of the 
shoulder.  X-ray of the right shoulder revealed probable bone 
island, lateral aspect of right scapula, probably calcific 
tendonitis superior to greater tubercle, small ossifications 
superior to acromioclavicular joint with remote trauma.  The 
examiner noted that the right trapezius pain could be muscle 
pain/spasms from the cervical spine and that the veteran also 
had tendonitis and findings compatible with remote trauma.  

The Board notes that the VA examiner's diagnosis was cervical 
neck pain radiating into the right trapezius muscle.  The 
Court has held that a symptom, such as pain, alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not, in and of itself, constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub. nom.  Sanchez-Benitez v. Principi, 239 F. 
3d 1356 (Fed. Cir. 2001); Evans v. West, 12 Vet. App. 22 
(1998) (holding that there was no objective evidence of a 
current disability, where the medical records showed the 
veteran's complaints of pain, but no underlying pathology was 
reported).  In addition to cervical neck pain, the examiner 
acknowledged that the veteran had tendonitis.  As such, the 
Board finds that there is evidence of an underlying 
condition, and the medical evidence demonstrates a current 
disability of the right shoulder.  

The veteran is service connected for degenerative changes of 
the cervical spine, evaluated as 20 percent disabling.  He 
has consistently asserted that his right shoulder condition 
is the result of this service connected disability.  

Private treatment records from June 1992 to September 2001 
reveal that the veteran presented in June 1992 with 
complaints of right neck pain.  He denied any radiation of 
pain, but stated that when it got bad he would have tightness 
in the neck and out into the shoulders.  He described 
achiness in these areas, but stated that the pain itself did 
not radiate.  The veteran consulted Dr. Singh regarding 
tingling in his finger tips, and was told he had bilateral 
carpal tunnel syndrome.  He did not relate the tingling in 
the shoulders to the neck pain.  The diagnostic impression 
was muscle spasm of the trapezius muscle, possible 
myofascitis.  In August 1998 the veteran described numbness 
originating from the neck and going down his arm, but stated 
that it was fairly unusual for him to have it.  

VA treatment records from January 2000 to November 2004 
reflect that the veteran was involved in a motor vehicle 
accident in December 1999.  In January 2000 he reported an 
in-service injury to his neck in 1952, and complained of 
numbness and tingling in the right arm and hand since that 
time.  He also described anterior chest pain with stress 
and/or physical exertion, and reported that he sometimes 
experienced associated pain in the posterior shoulders, near 
the scapulae.  He stated that the December 1999 accident 
aggravated the right arm pain.  

In November 2003 the veteran complained of pain in his neck, 
shoulder, and hands.  The assessment was neck pain with 
radiation into the right shoulder and hand.  Treatment in 
June 2004 included a diagnosis of neck pain with radiation to 
the right shoulder and hand.  

The June 1992 treatment record and the October 2004 VA 
examination provide conflicting opinions on the relationship 
between a current right shoulder condition and the cervical 
spine disability.  The Board has the duty to assess the 
credibility and weight to be given to the evidence.  Madden 
v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).

The Board may favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995).  In assessing medical opinions, the failure of 
the physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

It is unclear whether the opinion in the June 1992 treatment 
report that the tingling in the shoulders was not related to 
the neck pain is that of the veteran or Dr. Singh.  In any 
event, the October 2004 opinion was based on thorough review 
of the record and examination of the veteran.  Even if the 
June 1992 statement is the opinion of Dr. Singh, there is no 
indication that such opinion was formed after review of the 
record.  

The October 2004 opinion provides competent evidence of a 
link between the current right shoulder condition and the 
cervical spine disability.  38 C.F.R. § 3.310(a).  

While the examiner did not firmly conclude that the veteran's 
right shoulder condition was the result of the cervical spine 
disability, his diagnosis described cervical neck pain 
radiating into the right shoulder, and he did not provide an 
alternative explanation for the veteran's right trapezius 
pain.  As such, the examiner apparently concluded that it was 
at least as likely as not that the veteran's right shoulder 
condition was the result of the service connected cervical 
spine disability.  

Resolving reasonable doubt in the veteran's favor the Board 
concludes that service connection is warranted for a right 
shoulder condition as secondary to the service connected 
cervical spine disability.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Because the claim is being allowed on the basis that it was 
caused, rather than aggravated, by a service connected 
disability; the amendments to 38 C.F.R. § 3.310(a) have no 
bearing on this case.

III.  Low Back Condition

The October 2004 VA examination included a diagnosis of 
lumbosacral spine pain.  The examiner noted that a January 
2004 X-ray of the lumbosacral spine revealed minimal 
degenerative spondylolisthesis of L4 on L5, but no underlying 
spondylosis, and degenerative disc disease from T11-T12 
through L1-S2, with bilateral facet arthropathy at L4-5 and 
L5-S1.  Thus, there is evidence of a current low back 
disability.  

As discussed above, the veteran's service medical records are 
fire-related.  The Surgeon General's office record associated 
with the claims file indicates only that the veteran was 
admitted in June 1952 in the British Isles for medical or 
surgical observation, but does not report the reason for 
admission or include a diagnosis.  Thus, there is no evidence 
of low back disability in service.  

In light of the absence of a complete set of service medical 
records in this case, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Despite the absence 
of evidence of a low back disability in service, service 
connection could nonetheless be established if all the 
evidence, including that pertinent to service, established 
that the low back disability began in service.  38 C.F.R. 
§ 3.303(d).  

Private treatment records from June 1992 to September 2001 
and VA treatment records from January 2000 to November 2004 
reflect complaints regarding and treatment for low back pain.  
However, these records include no competent medical opinion 
linking the low back condition to service.  Therefore, in the 
absence of competent medical evidence of a nexus between a 
current low back disability and service, the direct service 
connection claim must be denied.  

The veteran has consistently asserted that the low back 
disability is the result of the service connected cervical 
spine disability, however, there is no medical opinion of 
record suggesting such a relationship.  Rather, at VA 
treatment in January 2000 the veteran reported that he had 
been in a motor vehicle accident in December 1999 after which 
he experienced new lumbosacral area pain.  In December 2000 
the veteran presented for treatment for right low back pain 
by his private physician.  The assessment was low back pain 
related to auto accident.  At VA examination to evaluate the 
cervical spine disability in April 2003, the veteran again 
described injuring his low back in an automobile accident in 
1999.  

At the October 2004 VA examination, the veteran described low 
back pain developing gradually over the past several years.  
He denied any treatment for his lower back.  He described 
right lumbar pain and stiffness, with pain radiating into the 
right hip.  He reported physical therapy following the 1999 
motor vehicle accident, which he reported helped with the 
muscle pain from that accident, but that the original low 
back pain was still present.  

On examination, the veteran had forward flexion to 30 
degrees, extension to 20 degrees, left lateral bending to 15 
degrees, right rotation to 15 degrees, and right and left 
rotation to 30 degrees.  Repetitive range of motion produced 
increased pain with shakiness, decreased endurance, but no 
incoordination.  There were no muscle spasms and there was no 
pain on palpation.  The diagnosis was lumbosacral spine pain, 
which the veteran feels is secondary to his cervical neck 
problem.  The examiner reiterated the findings from the 
January 2004 X-ray of the lumbosacral spine.  The examiner 
specifically opined that it was unlikely that the lumbosacral 
spine pain was related to the cervical spine pain.  

Therefore, review of the record reveals no competent medical 
evidence linking the veteran's current low back disability to 
the service connected cervical spine disability.  While the 
veteran himself has made the claim of service connection, as 
a layperson he is not competent to express an opinion as to 
medical causation.  He has neither claimed, nor shown, that 
he is a medical expert, capable of rendering medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Finally, the Board has considered entitlement to presumptive 
service connection for degenerative disc disease of the 
lumbar spine and/or degenerative spondylolisthesis as an 
underlying malady resulting in the current low back 
disability.  

Service incurrence will be presumed for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Degenerative arthritis, or arthritis, is 
present to a degree of 10 percent only if there is X-ray 
evidence of that condition.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.  In this case, degenerative disc disease of the 
lumbar spine and degenerative spondylolisthesis were not 
demonstrated by X-ray evidence until January 2004.  
Therefore, the Board cannot entertain a potential grant of 
service connection on a presumptive basis.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim.  Since 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

IV.  Right Hip Condition

Private treatment records from June 1992 to September 2001 do 
not include complaints regarding or treatment for the right 
hip.  VA treatment records from January 2000 to November 2004 
include a January 2004 X-ray of the right hip, which revealed 
a penile implant and pelvic surgical clips, indicating either 
cystectomy or prostatectomy, with no lytic or blastic bony 
lesions to suggest metastatic disease and no other 
significant osseous, articular, or soft tissue abnormalities.  
In September 2004 the veteran complained of limited flexion 
in the right hip.  Examination revealed resisted hip flexion, 
with flexion to about 60 degrees.  There was very minimal 
pain with internal and external rotation.  There was no 
diagnosis in regard to the right hip.  

At the October 2004 VA examination the veteran reported that 
his right hip pain started several years earlier and 
described limited range of motion of the right hip.  He 
stated that he had received no treatment for the right hip.  
On examination the veteran had abduction to 30 degrees and 
adduction to 20 degrees.  The examiner was unable to perform 
flexion or rotation due to extreme decreased flexion of the 
right knee.  The veteran did have pain with range of motion 
of the right hip.  The diagnosis in regard to the right hip 
was lumbosacral spine pain radiating into the right hip with 
limited range of motion.  The examiner opined that the pain 
in the right buttock was related to the lumbosacral spine 
pain.   

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

While the Board has considered the veteran's complaints of 
right hip pain, the Court has held that a symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not, in and of itself, constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

In this case, there is no diagnosis of a right hip condition 
supported by objective evidence of any underlying pathology 
or clinical disability.  Without such evidence, a current 
disability for purposes of service connection is not 
established.    

In the absence of a current diagnosis of a right hip 
condition, the elements of a successful service connection 
claim cannot be satisfied.  Since the preponderance of the 
evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).





		(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right shoulder 
condition is granted.  

Entitlement to service connection for a low back condition is 
denied.  

Entitlement to service connection for a right hip condition 
is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


